Title: To Alexander Hamilton from James McHenry, 27 May 1799
From: McHenry, James
To: Hamilton, Alexander


[Philadelphia] May 27, 1799. “I have this moment recd. your letter of the 24th and several enclosures, among the latter a letter to Lt Col. Hamtramck which I return for your reperusal. You will recollect, that the troops in Tenessee and on the Georgia Frontier are within Genl Pinckney’s command. Your letter to Hamtramck extends his authority to the troops in Tenessee. Will you be pleased to have this corrected.…”
